DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/210393, filed on 03/23/2021.  
Claims 1-20 are presented for examination, with claims 1, 15 and 20 being independent.

Claim Objections
Claims 2, 5, 7, 16 and 19 are objected to because of the following informalities:  The term “and/or” recited in the claims should be amended to have a clear statement to eliminate the ambiguity of claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 15 and 20
             Independent claims 1, 15 and 20 recite:
receiv(ing), from a client device, an indication to migrate a database from a source system to a target system; and 
in response to the indication, performing a physio-logical migration of the database by at least 
export(ing), from the source system, one or more catalogs of the database in a data interchange format, the one or more catalogs including a plurality of entities, and the data interchange format preserving a hierarchical dependency amongst the plurality of entities, and 
export(ing), from the source system, a content of one or more tables of the database in a binary format.


The limitations of receiv(ing) …, perfom(ing) …, export(ing) …, export(ing) …,  describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, the claims, recite additional elements, “processor”, “memory”,  “non-transitory computer readable medium,” to perform the steps in the claims. These are generic computer products. Note that the limitations, in the instant claims, are done by the generically recited computer products. The generically recited computer elements such as “processor”, “memory”,  “non-transitory computer readable medium,” do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data gathering and processing do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 2-19 and 16-18
The limitations as recited in claims 2-19 and 16-18 are simply describe the concepts of database processing.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-19 and 16-18 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al., US 2015/0363458 (hereinafter Cline), and further in view of Lee et al., US 2018/0150362 (hereinafter Lee).

Regarding claim 1, Cline discloses,  A system, comprising: 
at least one data processor (e.g. processors 136a, 186a, Cline: Fig. 1); and 
at least one memory storing instructions which, when executed by the at least one data processor (e.g. memory 136b, Cline: Fig. 1), result in operations comprising: 
receiving, from a client device, an indication to migrate a database from a source system to a target system (e.g. data migration system 100 may receive export parameters, as indication(s); the parameters entered by the user, as a client device. The parameters may include the name of the table space or table in the source database to be exported. In addition, the parameters may include the name of the metadata export file and/or the location where the export file is to be stored.  A migration may be done for a table, a table space, an entire database, or a set of databases, Cline: Fig. 2, [0032], [0048], [0070]); and 
in response to the indication, performing a physio-logical migration of the database by at least 
exporting, from the source system, one or more catalogs of the database in a data interchange format, the one or more catalogs including a plurality of entities (e.g. At 206 the data migration system 100 may create an export file containing metadata about the source database based on the export parameters.  The parameters may include the name of the table space or table in the source database to be exported.  The table information, as entities, is stored in the catalog, Cline: [0003], [0033], [0041] and Fig. 2).
Cline does not directly or explicitly disclose:
the data interchange format preserving a hierarchical dependency amongst the plurality of entities, and
exporting, from the source system, a content of one or more tables of the database in a binary format.

Lee teaches:
the data interchange format preserving a hierarchical dependency amongst the plurality of entities (e.g. Fig. 8 illustrates generating a JSON object from a relational table of a database object . To generate the JSON object, the JSON-to-Object mapping server 810 maps database objects to JSON objects by using a dictionary that translates entries in the database object into JavaScript code. The JSON generator 815 uses the mapping provided by the JSON-to-Object mapping server 810 to generate a JSON object 820 that is human-readable and can easily represent the graph structure of a relational database object, e.g. a hierarchy, Lee: [0117] and Fig. 8), and 
exporting, from the source system, a content of one or more tables of the database in a binary format (e.g. The database system 105 can include an integration of a non-relational data store 342 into the index server 110. Fixed size entry containers, as binary format, can be used to store objects of one class, Lee: [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 2, Cline further discloses: excluding, based at least on the indication from the client device, a portion of the one or more catalogs and/or the one or more tables from being migrated to the target system (e.g. determining whether a one-to-one relationship exists between objects in the metadata and objects in the target database as part of using the metadata, for each table object identified in the metadata, determining whether a value calculated based on columns included in the source table object matches a value calculated based on columns included in the target table object, and averting the refreshing when a one-to-one relationship does not exist or the calculated values do not match, Cline: [0009]).

Regarding claim 3, Lee further teaches, wherein the binary format comprises a data buffer including a metadata portion, a fixed size portion, and a page chain portion, wherein the metadata portion includes information that enables the target system to parse the data buffer, wherein the fixed size portion includes one or more fixed-size values, and wherein the page chain portion includes one or more variable-size values (e.g. Fixed size entry containers, as binary format, can be used to store objects of one class, as fixed size portion, Lee: [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 4, Cline further discloses, wherein the content of the one or more tables of the database is exported in one or more sequences of data buffers, and wherein each of the one or more sequences of data buffers stores data from one row of a table in the database (e.g. FIG. 4 is an example of a metadata export file, according to an implementation. In some embodiments the metadata export file may be a variable length BSAM file, which is a type of sequential file. The export file may contain a record/row type 405, a sequence number 410, and record/row data 420. Record type 405 may indicate the type of data stored in record data 420. The record type 405 may be a number or character sequence, Cline: [0041] and Fig. 4).

Regarding claim 5, Cline further discloses, wherein each of the one or more sequences of data buffers includes a plurality of chunks, wherein each of the plurality of chunks is associated with an identifier to enable a detection of one or more missing chunks, and wherein a first chunk in the plurality of chunks includes metadata identifying a name, an internal identifier, and/or an order of one or more columns included in a corresponding row (e.g. record data 420 for a table space may contain the fields shown in record 422, 424, 426, as chunks. Each field is associated with an identifier for verification, Cline: [0042]-[0044] and Fig. 4).

Regarding claim 6, Lee further teaches, wherein the data interchange format comprises a JavaScript Object Notation (JSON) format (e.g. JSON is a lightweight data-interchange format that is platform-/system-independent that is based on a subset of the JavaScript Programming Language, Lee: [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 7, Cline further discloses, wherein the exporting of the one or more catalogs of the database includes exporting a first user and/or a first privilege defined at the source system, and wherein the exporting of the one or more catalogs of the database excludes a second user and/or a second privilege not supported at the target system (e.g. At 206 the data migration system 100 may create an export file containing metadata about the source database based on the export parameters. The export file, such as file 400, may contain the information about the source data needed to minimize manual input during a migration of the data to a target database.  Determining whether a one-to-one relationship exists between objects in the metadata and objects in the target database as part of using the metadata, for each table object identified in the metadata, determining whether a value calculated based on columns included in the source table object matches a value calculated based on columns included in the target table object, and averting the refreshing when a one-to-one relationship does not exist or the calculated values do not match, Cline: [0009], [0041] , Figs. 2 & 4).

Regarding claim 8, Lee further teaches, wherein the exporting of the one or more catalogs of the database includes exporting one or more credentials (e.g. An authorization manager 306 can be invoked by other components of the database system 145 to check whether the user has the required privileges to execute the requested operations, Lee: [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 9, Lee further teaches, wherein the exporting of the one or more credentials includes decrypting, based at least on a root key, the one or more credentials prior to exporting the one or more credentials (e.g. JSON is built on two structural elements, a collection of key/value pairs and an ordered list of values. This allows JSON to be used for representing metadata objects, especially structural metadata objects that represent graphical relationships between the parent data and its child objects. In this case, the collection of key/value pairs in JSON can represent member values of the metadata object and the ordered list can represent child objects or array type members of the metadata object, Lee: [0057]-[0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 10, Lee further teaches, wherein the exporting of the one or more credentials includes exporting the one or more credentials encrypted using a root key and the root key for decrypting the one or more credentials (e.g. For example, if the value of _tableName of the database object 805 (a string member of table structure) changed to “T1”, the JSON string that has a key/value pair of “_tableName:T1” represent the corresponding change in the metadata object. This allows for a metadata log based on JSON strings to represent changes of multiple structural metadata objects, Lee: [0117] and Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 11, Cline and Lee in combination disclose, wherein the physio-logical migration of the database further includes importing, to the target system, the one or more catalogs of the database in the data interchange format (e.g. Migration importer 184 may include module 174 that automatically translates the object identifiers in the image copy 405 from the source object identifiers to the target object identifiers, Cline: [0030]) and the content of the one or more tables of the database in the binary format (e.g. The database system 105 can include an integration of a non-relational data store 342 into the index server 110. Fixed size entry containers, as binary format, can be used to store objects of one class, Lee: [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Regarding claim 14, Lee further teaches, wherein the source system and the target system comprise in-memory, column-oriented, relational database systems (e.g. the metadata catalog is stored in memory of the primary system and the secondary system.  The database catalog can be stored in tables in a row store 336 forming part of a group of relational stores 332, Lee: [0014], [0023] and [0081]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline to include Systems and methods for generating a platform-independent metadata catalog framework of a database system as taught by Lee to provide an easily parsed and searched by machines.

Claims 15-19 recite a method comprising steps are similar to subject matter of claims 1-3, 6, 11 and 12.  Therefore, claims 15-19 are rejected by the same reasons as discussed in claims 1-3, 6, 11 and 12.

Claim 20 recites A non-transitory computer readable medium has similar subject matter as of claim 1; therefore, claim 20 is rejected by the same reasons as discussed in claim 1.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cline, in view of Lee, and further in view of Nautiyal et al., US 2017/0068595 (hereinafter Nautiyal).

Cline in view of Lee does not discloses claims 12 and 13.
Nautiyal teaches:
Regarding claim 12, Nautiyal teaches, wherein the one or more catalogs and/or the content of the one or more tables are exported from the source system to a cloud-based object store before being imported to the target system from the cloud-based object store (e.g. A integration scenario can be exported and then imported into different production environments in a cloud-based data integration system, Nautiyal: [0041] and Fig. 10).

Regarding claim 13, Nautiyal further teaches, wherein the source system comprises a legacy system, and wherein the target system comprises a cloud-based system (e.g. sources (clients) may include one or more legacy applications.  Cloud infrastructure system in figure 10, as target system, is a cloud-based system, Nautiyal: [0065] and Fig. 10).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for migrating database data as discloses by Cline in view of Lee to include a clud-based ETL system as taught by Nautiyal to provide error detection, error correction and reporting of data integration flows hosted by cloud services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/26/2022